             Case 1:19-cr-00651-LTS Document 388
                                             389 Filed 12/04/20 Page 1 of 1



                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York


                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        December 4, 2020
    BY ECF

    The Honorable Laura Taylor Swain
    United States District Court                                  MEMO ENDORSED
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

           Re:     United States v. Gabriel Orzanica, S4 19 Cr. 651 (LTS)

    Dear Judge Swain:

           The Government respectfully submits this letter jointly with the defendant to request that
    the Court schedule a change of plea hearing at the Court’s earliest convenience. The Government
    and the defendant both consent to a remote proceeding.

The Court will request remote hearing                   Respectfully submitted,
arrangements for December 16, 2020,
at 11:00 a.m. Because the precise date,                 AUDREY STRAUSS
time and modality cannot be confirmed                   Acting United States Attorney for the
until late in the preceding week,                       Southern District of New York
counsel are requested to keep their
calendars open from 9:00 a.m. to 2:00
                                                  By:     /s/
p.m. on December 16, 2020, to the
                                                        Elizabeth A. Hanft
extent feasible. DE#388 resolved.
                                                        Samuel P. Rothschild
SO ORDERED.
                                                        Robert B. Sobelman
12/4/2020                                               Assistant United States Attorneys
/s/ Laura Taylor Swain, USDJ                            (212) 637-2334/6527/2616

    cc:    Kristen Santillo, Esq. (by ECF)
